         Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

SOUTHEASTERN EMERGENCY
PHYSICIANS, LLC                                                          PLAINTIFF

v.                         CASE NO. 4:17-CV-00492 BSM

ARKANSAS HEALTH &
WELLNESS HEALTH PLAN, INC., et al.                                    DEFENDANTS


        BRIEF IN SUPPORT OF MOTION FOR ENTRY OF JUDGMENT

                               I.    INTRODUCTION
        On September 1, 2011, SE Physicians entered the contract at issue, promising

to provide medical care to all patients serviced by NovaSys Health’s network of

providers and promising not to balance bill those patients. SE Physicians made those

promises in exchange for the right to be paid 75% of their billed charges within 30

days of receipt of the claims for those services.

        For nine years, SE Physicians honored the agreement, faithfully treating all of

the patients who purchased insurance from Centene’s insurance companies, and

refrained from balance billing those patients.

        For the first three years, however, the Defendants stalled, delayed and made

excuse after excuse about the check being in the mail before finally paying the agreed

rate of 75% of billed charges. Then, in 2014, Defendants decided to simply stop paying

what they had promised to pay, even though they used their contract with SE

Physicians every year from 2014 through 2017 as part of their proof to convince the

state of Arkansas they had an adequate network of emergency room providers—




2184033-v1
           Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 2 of 12




without those annual approvals, Defendants would not have been able to sell the

Ambetter product. Yet at the same time Defendants were actively concealing the

contract and trying to trick SE Physicians into entering a new agreement with more

favorable pricing terms from Defendants’ perspective.

          But SE Physicians stood firm. And in the end, the jury agreed.

          As found by the jury, the September 1, 2011 contract applies to the services

provided by SE Physicians to the Ambetter patients at issue in this case.

          The time for dodging, delaying, concealing and avoiding is now over. Mr.

Meldrum was right all along.1




          Now that the jury has spoken, it’s time to square the account as set forth below

by awarding SE Physicians the compensatory damages awarded by the jury, their

attorneys’ fees and expenses, the interest due on the compensatory damages and the

costs incurred in prosecuting this case.




1   Plaintiff’s Exhibit 10.


2184033-v1                                    2
         Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 3 of 12




                                      II.     ARGUMENT
A.      SE Physicians is entitled to its attorneys’ fees and expenses.
        The September 2011 contract (at paragraph 7) contains what amounts to a

loser-pays provision, obligating the losing side to pay the prevailing party’s attorneys’

fees and expense arising out of the losing party’s “performance of duties” under the

Agreement. Here, SE Physicians had to bring suit because the Defendants failed to

perform their duties under the agreement; i.e., pay 75% of billed charges in exchange

for the services provided.

        If Defendants had prevailed and the jury decided the contract did not apply to

the Ambetter patients, there is no doubt the Defendants would have sought to recover

their fees and expenses under this contractual provision.

        Importantly, the loser-pays provision makes an award of fees and expenses

mandatory and does not limit or qualify the amounts of fees or types of expenses that

are recoverable.2

        1.     The September 2011 contract expressly entitles SE
               Physicians to all of its attorneys’ fees and expenses.
        “When the parties enter into a written contract that specifically provides for

the payment of attorney’s fees incurred in the enforcement of the contract, the

agreement is enforceable according to its terms, independent of” any statutory

allowance of fees. Worley v. City of Jonesboro, 2011 Ark. App. 594, at 18, 385 S.W.3d

908, 919 (2011) (citing Marcum v. Wengert, 344 Ark. 153, 40 S.W.3d 230 (2001)). “The


2Note, SE Physicians is also entitled to attorneys’ fees under Ark. Code Ann. § 16-22-308. This statute
effectively requires proof that the fees incurred and paid were reasonable and necessary in connection
with SE Physicians’ prosecution of its claims. As set forth above, the accompanying affidavits or
declarations of Judy Henry, Eric J.R. Nichols, and Jeffrey Travis, attached to the Motion as Exhibits
B, C, and D, demonstrate that standard is easily met here.


2184033-v1                                        3
         Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 4 of 12




use of the word ‘shall’ in the attorney’s fee section of a contract requires a mandatory

award of attorney’s fees to the prevailing party.” Id.

        Further, when the contract uses a term such as “all” to modify the term “fees”

or “costs” in the contract, then there is no requirement that the prevailing party prove

that the fees or costs sought were “reasonable,” as an Arkansas court “will not read

into [the contract] any such qualifying language.” Phi Kappa Tau Hous. Corp. v.

Wengert, 350 Ark. 335, 340, 86 S.W.3d 856, 859 (2002). Nor can expenses and costs

be limited to the costs provided under Rule 54 or other law if the term “costs” is

modified by a term like “all,” rather than a term like “legal.” Id.

        Here, the September 2011 contract provides, “Company shall be responsible

for the acts or omissions of its employees or agents which solely and directly result

in, or are solely and directly attributable to, any claims, losses or damages including,

without limitation, attorney’s fees and expenses, related to the performance of duties

under this Agreement.” (Plaintiff’s Exhibit 1, September 2011 Contract, ¶ 7.)

Paragraph 7 also contains a corollary provision in favor of the Defendants.

        Clearly, SE Physicians’ claims in this case were “attributable to the

performance of duties under this Agreement,” as the essence of any breach-of-contract

claim is an allegation that the defendant “did not do what the contract required of it.”

AMI Civil 2401 (2020 ed.).

        Moreover, paragraph 7 uses the mandatory term “shall” and expressly requires

an award of “any” “attorneys’ fees and expenses, related to the performance of duties

under this Agreement.” “Any” is synonymous with the term “all” used in the contract




2184033-v1                                 4
         Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 5 of 12




at issue in the Phi Kappa Tau case. See Merriam-Webster Online Dictionary, “any,”

available at https://www.merriam-webster.com/dictionary/any (defining “any” as

“ALL —used to indicate a maximum or whole”).

        For these reasons, the contract mandates an award of “attorney’s fees and

expenses” incurred through trial and post-trial prior to any appeals in the amount

$1,721,789.90 in fees and $453,852.553 in expenses.4

        As the chart below demonstrates5, the overwhelming majority of these fees and

expenses were incurred in 2020, once the case became focused on the breach of

contract claim that was tried to the jury.




        Finally, although paragraph 7 allows SE Physicians to recover all of the

attorneys’ fees it incurred, SE Physicians is not seeking to recover, and has excluded




3 This amount includes $385,086.29 in expenses charged by EconOne and expenses incurred by SE
Physicians’ witnesses and representatives of $16,619. (See Ex. B, Henry Affidavit, ¶ 13; Ex. E,
Bristow Declaration, ¶ 11.)
4 See Exs. B, C, D, Henry, Nichols, and Travis affidavit/declarations.
5 See Summary, attached to the Motion as Exhibit A.




2184033-v1                                      5
           Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 6 of 12




from the above totals, the $244,5026 SE Physicians paid to the Baker Donelson and

Duane Morris law firms that initially handled this litigation because those two firms

played no role in the development or trial of the contract claim that was decided by

the jury.

          2.      SE Physicians is entitled to a conditional award of
                  appellate fees.
          As set forth in the Declaration of Eric Nichols, Exhibit C to the Motion, SE

Physicians may incur attorneys’ fees responding to any appeals. These fees are

equally recoverable under paragraph 7 of the contract. The basis for these conditional

fees are set forth in the declaration of Eric Nichols. In essence, Mr. Nichols opines

that in the event an appeal is taken to the Eight Circuit, SE Physicians will incur an

additional $110,000 in fees, and an additional $44,000 in fees associated with a writ

and potential argument before the United States Supreme Court.

          For these reasons, SE Physicians is entitled to a conditional award of $144,000

of attorneys’ fees related to appeals of this case.

          3.      SE Physicians’ fees and expenses sought were reasonable
                  and necessary.
          Although the loser-pays provision contained in paragraph 7 of the contract

does not require the kind of reasonable and necessary analysis required under

statutory fee awards, the affidavits of Judy Henry, Eric Nichols, and Jeffrey Travis

(attached as Exhibits B, C, and D to the motion) plainly demonstrate that the fees

and expenses sought by SE Physicians were reasonable and necessary.




6   See Ex. E, Declaration of Kent Bristow, ¶ 12.


2184033-v1                                          6
         Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 7 of 12




        And as set forth above, SE Physicians is not actually seeking recovery of all

the fees and expenses it has paid as a result of the Defendants’ failure to comply

with the contract.

B.      SE Physicians is entitled to interest on the underpaid claims.
        Arkansas’s Prompt Pay Statute and Rule 43-12 of the Arkansas Insurance

Department entitle SE Physicians to 12% interest, running from the sixty-first day

after the Defendants’ receipt of each claim at issue in this case until each claim is

paid in full.7

        1.       SE Physicians is entitled to 12% interest on the underpaid
                 claim amounts.
        Under Arkansas’s Prompt Pay Statute, “[a] health carrier shall pay a penalty

of twelve percent (12%) per annum for late payment of claims under a health

insurance contract pursuant to rules promulgated by the Insurance Commissioner,

without necessity for demand for payment by a claimant.” Ark. Code Ann. § 23-66-

215(a)(1).

        Rule 43-12(c) of the Arkansas Insurance Department sets the standard for

determining when a late payment triggers the application of interest at the specified

12% annual rate. Ark. Admin. Code § 054.00.43-12. Specifically, under Rule 43-12,

“[a] Health Carrier shall pay or deny a clean claim within 30 days after receipt by the

Health Carrier if the claim was submitted electronically, or within 45 days after


7 In the alternative, should the Court find the Prompt Pay Statute inapplicable, SE Physicians is
entitled to pre-judgment interest at an annual rate of 6%. Ark. Code Ann. § 4-57-101(d); see also
Children’s Broad. Corp. v. Walt Disney Co., 357 F.3d 860, 868 (8th Cir. 2004); Mobil Expl. & Producing
N. Am., Inc. v. Graham Royalty Ltd., 910 F.2d 504, 509 (8th Cir. 1990); Spann v. Lovett & Co., 2012
Ark. App. 107, 22, 389 S.W.3d 77, 94 (2012); Woodline Motor Freight, Inc. v. Troutman Oil Co., 327
Ark. 448, 453, 938 S.W.2d 565, 568 (1997). The attachments to the Declaration of Kent Bristow include
a calculation of interest at both the 6% and 12% levels.


2184033-v1                                        7
          Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 8 of 12




receipt if the claim was submitted by other means.” Ark. Admin. Code § 054.00.43-

12(a).

          Here, there is no question about whether any of the claims were “clean” as

contemplated by these statutes because Defendants paid them all – albeit in the

wrong amount as determined by the jury.8




          Under these statutes, if payment is not made in full in the time specified by

Rule 43-12(a), then the insurer is obligated to pay the amount due “times 12% per

annum times the number of days in the delinquent payment period, divided by 365.”

Ark. Admin. Code § 054.00.43-12(c). Interest runs from the sixty-first day after the

insurer’s receipt of the claim until it is paid in full. Ark. Admin. Code § 054.00.43-

12(c).       “[A] provider contracted with a Health Carrier,” like SE Physicians, is

expressly included in the definition of a “Health Claimant,” who is entitled to Prompt

Pay interest. Ark. Admin. Code §§ 054.00.43-5(n), 054.00.43-12(c).

          Here, none of the claims at issue were timely paid at the rate specified under

the September 2011 contract. Thus, under the Prompt Pay Statute and Rule 43-12,


8   Trial Transcript Day 6 at 96:25-97:8, testimony of John Ryan.


2184033-v1                                         8
         Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 9 of 12




SE Physicians is entitled to interest beginning from the sixty-first day after the

Defendants’ receipt of each claim to the date those claims are finally paid.

        To determine the amount of interest owed under these statutes, SE Physicians

used the Defendants’ spreadsheet of claims to calculate the average number of days

between the date the services were provided and the date Defendants received the

claims.9 On average, Defendants received the claims at issue 29.7 days following the

date of service.10

        For that reason, in calculating the interest due, SE Physicians rounded the

number up to 30 days after the date of service for each claim, then added the 61 days

as required by the statute and calculated the amount of interest owed on the

underpaid amount of the claim; i.e. the difference between 75% of the billed charge

and the amount allowed/paid by Defendants.11

        As of August 27, 2020, based on the same claims on which the jury awarded

the $9,426,487, SE Physicians is entitled to $2,316,811 in interest pursuant to these

statutes.12

        Note, interest will continue to accrue on the underpaid claims at the daily

amount of $2,919.21 through the time Judgment is entered and until the date on

which Defendants pay such claims in full.13




9 Ex. E to Motion, Bristow Declaration ¶ 5.
10 Id.
11 Id. ¶ 6.
12 Id. ¶ 7.
13 Id. ¶ 8.




2184033-v1                                    9
          Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 10 of 12




          For these reasons, the judgment should reflect the total amount of interest due

through August 27, 2020 ($2,316,811), together with the daily amount of interest at

$2,919.21 per day that accrues on the underpaid claims up to the entry of judgment

and until such claims are paid in full.

          2.      SE Physicians is also entitled to post-judgment interest on its
                  fess, expenses and costs.

          28 U.S.C. § 1961 provides that “[i]nterest shall be allowed on any money

judgment in a civil case recovered in a district court.” 28 U.S.C. § 1961(a). “Such

interest shall be calculated from the date of the entry of the judgment, at a rate equal

to the weekly average 1-year constant maturity Treasury yield, as published by the

Board of Governors of the Federal Reserve System, for the calendar week preceding

the date of the judgment.” 28 U.S.C. § 1961(a). Post-judgment interest is calculated

daily and compounded annually. 28 U.S.C. § 1961(b). As of this filing, the post-

judgment interest rate specified by 28 U.S.C. § 1961 is 0.13%.14

          Because the Prompt Pay Statute controls the amount of interest due on the

underpaid claims until such time as those claims are paid in full, the post-judgment

interest set forth above should only be applied to the attorneys’ fees, expenses and

taxable costs portion of the final judgment.

C.        SE Physicians is entitled to costs under 28 U.S.C. § 1920.
          Taxable costs in federal court are governed by 28 U.S.C. § 1920.15 Under that

statute, SE Physicians should be awarded $36,790.09 for the following costs:




14   See Selected Interest Rates (Daily) – H.15, available at https://www.federalreserve.gov/releases/h15/
15   See Ex. F to Motion, Verified Bill of Costs of Judy Henry.


2184033-v1                                           10
          Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 11 of 12




         $1,125 for clerk or marshal fees. 28 U.S.C. § 1920(1);

         $34,106.84 for transcript fees. 28 U.S.C. § 1920(2);16

         $932 for printing and witnesses fees. 28 U.S.C. § 1920(3); and

         $626.25 for exemplification and costs of copies. 28 U.S.C. § 1920(4).17

                                     III.   CONCLUSION
          For the reasons stated above, judgment should be entered awarding SE

Physicians all of the relief awarded by the jury, plus attorneys’ fees, expenses,

interest, taxable costs and post-judgment interest together with such other and

further relief to which it is entitled.




16   See also Craftsmen Limousine, Inc., 579 F.3d at 898.
17   See also IPSCO Tubulars, Inc., No. 3:10CV00021 BSM, 2016 WL 11527026, at *3.


2184033-v1                                      11
        Case 4:17-cv-00492-BSM Document 307 Filed 08/28/20 Page 12 of 12




Respectfully submitted,


 WRIGHT, LINDSEY & JENNINGS              AHMAD, ZAVITSANOS,
 LLP                                     ANAIPAKOS, ALAVI &
 200 West Capitol Avenue, Suite 2300     MENSING, PC
 Little Rock, AR 72201                   1221 McKinney, Suite 2500
 Telephone: 501.371.0808                 Houston, TX 77010
 Facsimile: 501.376.9442                 Telephone:713.655.1101
 Email: jhenry@wlj.com                   Email: zavitsanos@azalaw.com
         mthompson@wlj.com                 leyendecker@azalaw.com
         bdrennon@wlj.com                  mkillingsworth@azalaw.com
         jmoss@wlj.com
                                         John Zavitsanos
 By: Judy S. Henry_____________          P. Kevin Leyendecker
 Judy Simmons Henry (84069)              Michael Killingsworth
 Michael A. Thompson                     (Pro Hac Admission)
 (2010146)
 Baxter D. Drennon (2010147)
 Jaimie G. Moss (2012228)

 HANSHAW KENNEDY
 HAFEN, LLP
 1415 Legacy Drive, Suite 350
 Frisco, TX 75034
 Telephone: 972.310.6500
 Email:
 cdk@hanshawkennedy.com

 Collin D. Kennedy
 (Pro Hac Admission)

 Attorneys for Southeastern Emergency
 Physicians, LLC




2184033-v1                              12
